Citation Nr: 0424686	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-27 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for moderately severe ligamentous instability of 
right knee joint with severe quadriceps atrophy.

2.  Entitlement to a disability rating greater than 10 
percent for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The veteran testified before the undersigned at a travel 
Board hearing in June 2004.  The transcript is associated 
with the claims folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's right knee disability is currently 
manifested by subjective complaints of pain and objective 
findings of lateral instability, degenerative arthritis, and 
slight limitation of motion due to pain.


CONCLUSION OF LAW

1.  The criteria for a disability rating disability greater 
than 30 percent for moderately severe ligamentous instability 
of right knee joint with severe quadriceps atrophy have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010-5257 (2003).

2.  The criteria for a disability rating disability greater 
than 10 percent for degenerative arthritis of the right knee 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5003 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
In a May 2001 letter, the RO explained what was involved in 
establishing entitlement to claims for compensation, and 
explained that it would obtain VA records.  In addition, the 
July 2002 statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Finally, an August 2003 letter 
explained the requirements for establishing a claim, and 
explained that it would obtain VA records, as well as records 
from private physicians, other agencies, or employment 
records, if the appellant provided sufficient information to 
request them.  Therefore, the Board finds that the RO has 
provided the appellant with all notice required by the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the RO issued its VCAA notice in 
May 2001, prior to the July 2001 rating decision at issue 
here, such that there is no conflict with Pelegrini.
 
With regard to the content of the notice, the Board notes 
that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) the 
Court appears to have held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant 's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA letter did not specifically 
advise the veteran to provide all pertinent evidence, the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claims.  
The letter specifically identified certain evidence that the 
RO would secure and the RO has properly pursued obtaining all 
evidence described by the veteran.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  The Board considered this issue at hearing in order 
to insure that all pertinent records had been obtained.  In 
this case, the Board finds no indication of defective notice 
that is prejudicial to the veteran, such that proceeding to 
evaluate the appeal, if defect can be found, is harmless 
error.

With respect to the duty to assist, the claims folder 
contains multiple VA examinations, VA medical records, 
service medical records, and service personnel records.  
38 U.S.C.A. § 5103A.  The veteran appears to allege ongoing 
treatment at the VA outpatient center in Hot Springs.  
However, the veteran has indicated to the Board at the 
hearing that these records are duplicative (i.e., simply the 
normal treatment of the condition) of the evidence already of 
record.  As a result, failure to obtain these records does 
not result in any prejudice to the veteran.  Simply stated, 
the veteran has informed the Board that these records would 
not provide a basis to grant these claims and that they are 
not pertinent to the current claims on appeal (other than 
they show continuous treatment for the conditions at issue, 
which is conceded by the Board).  If the Board did remand 
this case for theses records, by the time the case was 
returned to the Board, additional outpatient treatment 
records would be available and the Board would be in the same 
situation it is in today.  
 
The RO's actions have complied with VA's duty to assist the 
veteran with the development of his claim.  Therefore, the 
Board finds that the duty to assist has been met. Id.

Analysis

The veteran contends that his service-connected right knee 
disabilities are more disabling than currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2003).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991). 
  
Furthermore, the veteran's right knee disorders are 
potentially subject to functional loss in addition to the 
level of disability provided by the appropriate diagnostic 
codes.  When an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

Evidence relevant to the current level of severity of the 
veteran's right knee disabilities includes two VA orthopedic 
examinations conducted in June 2001 and June 2003.  In June 
2001, the veteran complained of pain, stiffness and some 
instability.  On physical examination, the examiner noted a 
lateral sigmoid incision, six inches in length, well healed 
and non-tender.  The examiner also noted that with the right 
knee flexed, one could see a bony irregularity in the lateral 
plateau margin deep to the incision, which disappears when 
the knee is extended.  This was firmly attached to bone and 
does not represent a free body.  By this, the examiner 
concluded that the veteran has rotary lateral instability and 
a positive anterior drawer when comparing with the opposite 
side.  The examiner also found that the right knee showed a 
range of motion of zero to 115 degrees.  

In an addendum to the June 2001 VA examination the examiner 
noted that the veteran suffered from degenerative arthritis 
of the right knee.  

A June 2003 VA examination showed a range of motion of zero 
to 102 degrees for the right knee.  On X-ray examination the 
examiner noted moderate-to-severe degenerative joint disease 
of the right knee with medial joint line narrowing and 
bicompartmental osteophytes.

Also of record are VA outpatient treatment notes dated from 
February 2001 through May 2001. These records reflect ongoing 
complaints of, and treatment for, right knee pain.  
Specifically, a February 2001 X-ray showed calcified loose 
body and foreign body.  An April 2001 consultation note 
diagnosed the veteran as having ligamentous instability of 
the right knee joint with severe quadriceps atrophy.  A May 
2001 examination revealed a range of motion for the right 
knee of 0 to 115 degrees with slight popiteal lateral.  The 
impression was degenerative arthritis of the right knee.   

The veteran's right knee disorder is rated under diseases of 
the musculoskeletal system in VA's Schedule for Rating 
Disabilities, specifically, under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010-5257 (2003).  The veteran is 
currently receiving the maximum rating under DC 5257, 30 
percent, which contemplates severe recurrent subluxation or 
lateral instability. Id.

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating in excess of 30 percent for the veteran's 
service-connected right knee disorder.  The objective 
evidence reflects that the residuals of a right knee injury 
consist of only slight limitation of motion and some 
instability.  The veteran is already receiving the highest 
possible disability rating for instability under DC 5257 and 
the veteran's limitation of motion is not great enough to 
receive a higher rating under applicable diagnostic codes.  
The veteran demonstrated minimal loss of flexion to 102 
degrees during the June 2003 VA medical examination.  
However, under 38 C.F.R. § 4.71a, DC 5260, such a diminution 
would not result in a compensable disability evaluation, even 
with complaints of pain.  Similarly, the veteran has not been 
shown to have loss of extension motion, thus precluding 
consideration of 38 C.F.R. § 4.71a, DC 5261.  The Board also 
finds that no higher evaluation can be assigned pursuant to 
any other potentially applicable diagnostic code.  
Furthermore, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.

As noted above, integral to the evaluation of musculoskeletal 
disorder rated upon range of motion is the issue of whether 
the claimant has sustained "functional loss" which "may be 
due to pain."  Such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion. . . . [A] part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  Moreover, in determining the 
factors causing disability of the joints, inquiry must be 
directed toward, inter alia, "[p]ain on movement."  38 
C.F.R. § 4.45(f).  See DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992).  

Because the assigned rating represents the maximum scheduler 
evaluation, the Board has also considered rating the 
appellant's service-connected disability under alternative 
Diagnostic Codes.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Ankylosis of the knee has not been reported, thus precluding 
consideration of this matter under 38 C.F.R. § 4.71a, DC 
5256.  Limitation of extension has not been reported to be 
limited to 30 degrees, thereby rendering application of 38 
C.F.R. § 4.71a, DC 5261 also inappropriate.  Further, 
although the appellant has reported to various examiners that 
his right knee is subject to periodic "give-way," the 
maximum schedular evaluation assignable for such symptoms is 
30 percent under 38 C.F.R. § 4.71a, DC 5257.  

With regard the veteran's complaints of pain and his 
testimony before the undersigned, it is important for the 
veteran to understand that without taking into consideration 
the difficulties he has indicated he has, the current 
evaluations could not be justified. 

VA's General Counsel has held that under certain 
circumstances, as in this case, a separate disability 
evaluation may be assigned for arthritis of the knee under DC 
5003 in addition to the rating for instability under DC 5257.  
VAOPGCPREC 9-98 and VAOPGCPREC 23-97.  Precedent opinions of 
the General Counsel are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 2002).  It appears from the record that it is 
upon this provision that the currently assigned 10 percent 
evaluation was granted by the RO.

As was stated above, the veteran's demonstrated minimal loss 
of flexion to 102 degrees does not constitute compensable 
limitation of motion.  Because such a finding would result in 
a noncompensable evaluation and radiographic evidence is of 
record indicating the presence of arthritis and painful 
motion, a 10 percent evaluation is the highest rating the 
veteran could possibly receive for degenerative arthritis.  
Furthermore, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R.  §§ 4.40, 4.45, 4.59, 
for the reasons noted above.

Although the schedular criteria do not provide a basis for a 
higher rating, a higher rating may be assigned under the 
provisions of 38 C.F.R. § 3.321(b)(1) if the case presents an 
unusual disability picture.  However, in this case, while the 
medical reports demonstrate that the veteran has 
difficulties, these difficulties are contemplated in the 
rating criteria discussed above.  The medical reports do not 
show that the veteran has had frequent periods of 
hospitalization or other problems with the knee that would 
render the regular rating standards inapplicable.  For this 
reason, the record does not provide a basis for referral of 
the claim for consideration on an extra-schedular basis.  
Given the preponderance of the evidence of record a higher 
disability rating for either instability or arthritis of the 
veteran's right knee would not be warranted under any other 
diagnostic code.  38 C.F.R. § 4.7 (2003).

ORDER

A disability rating greater than 30 percent for moderately 
severe ligamentous instability of right knee joint with 
severe quadriceps atrophy is denied.

A disability rating greater than 10 percent for degenerative 
arthritis of the right knee is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



